03-16-00724-CV

Court of Appeals
THIRD DISTRICT OF TEXAS

P.O. BOX 12547, AUSTIN, TEXAS 78711-2547




November 19, 2016



Dear Clerk of the Third Court,



Ranna and Co., LLC, versus Texas Commission on Environmental Quality

I am writing to request an extension for the filing of the record for Trial Cause Number
D-1-GN-001322. The hearing was held on 8/31/16. I have not had contact from the
attorneys for payment of the record. I still am needing to request an exhibit. Please let me know if
I need to do anything further to complete request. Thank you.



Sincerely,



Carissa Crocker, CSR




                                                 1